Interim Decision #2768

MATTER OF SUNOCO ENERGY DEVELOPMENT COMPANY
In Visa Petition Proceedings

A-21604541
Decided by Regional Commissioner January 9, 1979
(1) Petitioner sought classification of sixth-preference status for alien beneficiary on the
basis of "skilled worker" under section 203(a)(6) of the Immigration and Nationality

Act, 8 U.S.C. 1153(a)(6). The petition was accompanied by a labor certification issued
on the basis of a job offer for a mining engineer (coal) at the White River Shale
Project, Vernal, Utah. The qualifications of the beneficiary as a mining engineer were
not contested; however, the alien was not employed at the Verual, Utah, project but at
the petitioner's home office in Dallas, Texas. 20 C.F.R. 656.30(c)(2) qualifies a labor
certification as being valid only for the particular job opportunity and for the area of
intended employment stated on the application for the labor certification. Since the
beneficiary was not employed at the lueutiou stated on the application, the certificate
was invalid to support the petition for preference status.
(2) Absent a valid labor certification, section 212(a)(14) of the Immigration and Nationality Act, 8 U.S.C. 1182(aX14), provides for exclusion of preference immigrant aliens
described in section 203(a)(6) of the Immigration and Nationality Act, 8 U.S.C.
1153(a)(6).
ON BEHALF OF PETITIONER Patrick F. McGowan, Esquire
1200 One Main Place
Dallas, Texas 75250

The petition was denied by the District Director, Dallas, Texas, and
is now considered on appeal.
The petitioner is a subsidiary of Sun Company, Inc., formerly Sun
Oil Company. They are engaged in the exploration and production of
new sources of energy.
The petition to classify preference status of alien on basis of profession or occupation was fried by the petitioner to accord the beneficiary
sixth-preference classification as a Mining Engineer (coal). The petition was filed on May 15, 1978, and was accompanied by a labor
certification issued on May 1, 1975, on the basis of a job offer which he
received as a Mining Engineer (coal) at White River Shale Project,
1315 W. Highway 40, Vernal, Utah 84078.
The beneficiary is a 48-year-old male, native and citizen of Wales,
9312

Interim Decision #2768
United Kingdom. His qualifications as a Mining Engineer (coal) have
not been contested.
The petition was denied by the District Director without prejudice
for lack of a valid labor certification.
Section. 212(a)(14), in part, requires a finding that there are not
sufficient workers available "... at the place where the alien is to
perform such skilled or unskilled labor, ...". The petitioner, on appeal,
argues that the job description on Form MA 7 50B did not specify that
-

-

the employee would work exclusively on this project.
20 C.F.R. 656.30(e)(2) states, in part, that a labor "... certification
involving a specific job offer is valid only for the particular job opportunity and for the area of intended employment stated on the application for Alien Employment Certification form."

Area of intended employment is limited by definition in 20 C.F.R.
656.50 as the area within normal commuting distance of the place
(address) of intended employment."
The regulations are clear. The validity of a labor certification is
limited to the particular job described in the job offer portion of the

labor certification. The beneficiary is not employed in that position nor
does he intend to be. The labor certification, therefore, is not valid. The
visa petition must be denied.
ORDER: It is ordered that the denial decision of the District
Director is affirmed, and the appeal is dismissed.

284

